RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is
effective July 1, 2017, by and between Procyon Corporation, a Colorado
corporation ("Procyon") and Regina W. Anderson (the "Executive").

WHEREAS, Procyon has, prior to the date of this Agreement, employed the
Executive as its Chief Executive Officer and Chairman of the Board of Directors;
and

WHEREAS, Procyon desires to continue to employ the Executive on a full-time
basis, and the Executive desires to be so employed by Procyon, pursuant to the
terms of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

Section 1.1 Employment. Procyon hereby employs the Executive in the position
described on Schedule 1 hereto as an executive officer of Procyon, pursuant to
the terms of this Agreement. The Executive accepts such employment and agrees to
perform the duties and responsibilities assigned to her pursuant to this
Agreement.

Section 1.2 Duties and Responsibilities. The Executive shall hold the positions
with Procyon which are specified on Schedule 1, which is attached hereto and
incorporated herein by reference. The Executive is employed pursuant to the
terms of this Agreement and agrees to devote full-time to the business of
Procyon. The Executive shall perform the duties set forth on Schedule 1 while
employed as an executive officer, and such further duties as may be determined
and assigned to her from time-to-time by the Board of Directors of Procyon.

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive's duties under this Agreement. The Executive's duties shall be
rendered at Procyon's offices, or at such other place or places as the Executive
may designate with Procyon's approval, which shall not be unreasonably withheld.

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive's compensation shall be paid in full. Should Procyon
from time-to-time require the Executive to perform job duties during vacation
periods, the Executive shall be entitled to compensatory vacation time at a
mutually agreeable time.

 

1

 

 



 



Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of Procyon in all
respects, including expenses for entertainment, travel and similar items.
Procyon will reimburse the Executive for all such expenses that are reasonably
related to Procyon's business and primarily for Procyon's benefit, upon the
presentation by the Executive, from time-to-time, of an itemized account of such
expenditures. Such expenses shall be reviewed and approved by Procyon's Chief
Financial Officer.

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon's executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

ARTICLE II

COMPENSATION

Section 2.1 Base Salary. Procyon shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon's Board of Directors, and such changes shall thereafter be included in
the Executive's base salary as defined for purposes of this Agreement and
Procyon's bonus plan.

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term
beginning on “Effective Date” and ending December 31, 2017, subject, however, to
termination during such period as provided in this Article and approval of the
Board of Directors of Procyon in its annual meeting. Nothing contained in this
Agreement shall be construed to constitute a promise of employment to the
Executive for a fixed term. Executive's employment under this Agreement is
strictly "at will," and may be terminated by the Executive or Procyon, upon
thirty days written notice, for any reason or no reason, with or without cause.

 

2

 

 





Section 3.2 Renewal of Term. Subject to Procyon’s Board of Directors’ approval,
Executive's employment shall be extended for one additional year at the end of
each year of the term, or extended term, of this Agreement on the same terms and
conditions as contained in this Agreement, unless either Procyon or the
Executive shall, prior to the expiration of the initial term or of any renewal
term, give written notice of the intention not to renew this Agreement.

Section 3.5 Termination. In the event of termination of this Agreement by the
Executive or Procyon for any reason, including termination by death or
disability of the Executive, Procyon shall be obligated to compensate the
Executive for any accrued vacation time not taken and any earned but unpaid base
salary and any earned but unpaid bonuses up to the date of termination.

Section 3.6 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

ARTICLE IV

GENERAL MATTERS

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

3

 

 



 

 



Section 4.4 Benefit. This Agreement shall be binding upon the Executive and
Procyon, and shall not be assignable by Procyon without the Executive's written
consent.

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
has been empowered and directed to do so by the Board of Directors of Procyon.

Section 4.9 Effective Date. The effective date of this Agreement shall be July
1, 2017.

PROCYON CORPORATION  

EXECUTIVE:

 

       By: /s/ James B. Anderson   /s/ Regina W. Anderson  James B. Anderson  
Regina W. Anderson  Chief Financial Officer   Chief Executive Officer and    
Chairman of the Board of Directors        By: /s/ Fred W. Suggs, Jr.     Fred W.
Suggs, Jr.     Director, Member of the Procyon     Corporation Compensation
Committee            By: /s/ Joseph R. Treshler     Joseph R. Treshler    
Director, Member of the Procyon     Corporation Compensation Committee    

 

4

 

 



 

 

 

 

 



FY 2018

PROCYON CORPORATION
RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT
Schedule 1
Salary and Benefit Statement

Executive:              Regina W.
Anderson                                                                             Date:
July 1, 2017

Position:               Procyon Corporation: Chief Executive Officer/Chairman of
the Board

Reporting to:         Procyon Board of Directors

Annual Base Salary:

Benefits:

Term:

$158,000, annually

As outlined in this Executive Employment Agreement and the current Procyon
Corporation Employee Handbook.

As described in Section 3.1 of the Executive Employment Agreement.

The terms of the Short Term Growth Incentive Bonus described below shall be
reviewed annually, and any amendment thereto be made with the mutual agreement
of the Board of Directors and the Executive.

 

Duties and

Responsibilities: Provide oversight of Procyon operations; preside over Procyon
Board meetings as Chairman of the Board; provide oversight of Amerx Health Care
Corporation (the wholly-owned subsidiary of Procyon) executive officers; build
company team and corporate culture through HR responsibilities; oversee
corporate financial reporting; maintain shareholder communications; communicate
corporate news and events; direct, implement and manage compliance with SEC
rules and regulations; develop and coordinate marketing efforts for Amerx Health
Care; and such other matters as determined from time to time by the Board.



5



 



 

 

Short Term Profit Incentive Bonus:   Executive will be entitled to an annual
short-term incentive bonus, payable as set forth below, based    on
accomplishing the following benchmarks, which shall be based upon Procyon's net
income    before NOL provided fiscal 2017 consolidated company net sales exceed
$3,000,000.



·3% Incentive: Executive to be paid 3% of Procyon's net income before NOL for
the fiscal year provided net sales exceed $3,000,000.

 

·The Short Term Incentive Bonus will be paid by Procyon to the Executive in
September of the applicable year, after the close of the fiscal year end.

APPROVED:



 

PROCYON CORPORATION  

EXECUTIVE:

 

       By: /s/ James B. Anderson   /s/ Regina W. Anderson  James B. Anderson  
Regina W. Anderson  Chief Financial Officer   Chief Executive Officer and    
Chairman of the Board of Directors        By: /s/ Fred W. Suggs, Jr.     Fred W.
Suggs, Jr.     Director, Member of the Procyon     Corporation Compensation
Committee            By: /s/ Joseph R. Treshler     Joseph R. Treshler    
Director, Member of the Procyon     Corporation Compensation Committee    





 





 

Effective Date: July 1, 2017

 

 

 

 

 

 

 

 

 

 

 

 

 



 

6

 

 

